 Case 4:21-cv-10083-SDD-APP ECF No. 5, PageID.27 Filed 04/12/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  ANN AROBR DIVISION

                              CASE NO.: 2:21-cv-10083-SDD-APP

 PANORAMIC STOCK IMAGES, LTD.,
 DBA PANORAMIC IMAGES,

                Plaintiff,

 v.

 BIG ROB'S BAIL BOND AGENCY LLC,

                Defendant.


                             MOTION FOR EXTENSION OF TIME

        Plaintiff PANORAMIC STOCK IMAGES, LTD., DBA PANORAMIC IMAGES by and

through its undersigned counsel, hereby moves this Honorable Court for an extension of time to

TO SERVE DEFENDANT, and as grounds therefore states as follows:

        1.     Plaintiff filed the Complaint with this court on January 11, 2021 [DE 01];

        2.     Plaintiff requested a summons be issued for Defendant BIG ROB'S BAIL BOND

AGENCY LLC (“Big Rob”) also on January 11, 2021 [DE 01-05];

        3.     The court issued a summons for Big Rob on January 12, 2021 [DE 03];

        4.     This rules established a deadline to serve Big Rob before or on Monday April 12,

2021.

        5.     Plaintiff attempted service on Big Rob on Thursday 14, 2021 at Defendant’s last

known place of business, and the registered agent address provided to the Secretary of State.

According to the process server’s affidavit the address was no longer valid, and the current




                                           SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
 Case 4:21-cv-10083-SDD-APP ECF No. 5, PageID.28 Filed 04/12/21 Page 2 of 3




tenants did not match the registered agent listed for Big Rob. Big Rob has failed to provide an

updated address to the Secretary of State.

       6.      Plaintiff attempted service again for Big Rob on February 24, 2021, at an

alternative address for Defendant, located through its own investigation. According to the

process server’s affidavit, the address was not valid and the current tenants did not match the

registered agent listed for Big Rob.

       7.      Plaintiff attempted service by delivering a copy of the as-filed complaint and

issued summons with FEDEX adult signature requirements to a third address associated with Big

Rob. The package was returned undelivered on or around March 12, 2021.

       8.      Attached hereto as Exhibit A are copies of the affidavits of due diligence and

FEDEX shipping results.

       9.      Plaintiff is currently seeking to effect service against Big Rob through the

Michigan State Secretary of Service but is not confident the service will be fully rendered by the

current deadline. Attached hereto as Exhibit B is a copy of the cover letter and certified mail

tracking information for the mail package to Michigan’s Division of Corporations.

       10.     Plaintiff requests and additional thirty (30) days to effect service against

Defendant and for effecting service through the Michigan Secretary of State, in view of

Plaintiff’s difficulty in serving Big Rob caused by Big Rob’s failure to update its corporate

records with the Secretary of State.

       WHEREFORE, Plaintiff PANORAMIC STOCK IMAGES, LTD., DBA PANORAMIC

IMAGES prays this Honorable Court for an additional thirty (30) days for effecting service against

Big Rob up to and including May 10, 2021.

DATED: April 12, 2021                         Respectfully submitted,


                                                 2
                                             SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
 Case 4:21-cv-10083-SDD-APP ECF No. 5, PageID.29 Filed 04/12/21 Page 3 of 3




                                             /s/ Joseph A. Dunne
                                             JOSEPH A. DUNNE
                                             joseph.dunne@sriplaw.com

                                             SRIPLAW
                                             125 Maiden Lane
                                             Suite 5C
                                             New York, NY 10038
                                             929.200.2474 – Telephone
                                             561.404.4353 – Facsimile


                                             Counsel for Plaintiff Panoramic Stock Images, Ltd.,
                                             Dba Panoramic Images


                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on April 12, 2021, a true and correct copy of the
foregoing document was served by electronic mail by the Court’s CM/ECF System to all parties
listed below on the Service List.

                                             /s/ Joseph A. Dunne
                                             JOSEPH A. DUNNE


                                        SERVICE LIST


 Big Rob's Bail Bond Agency LLC
 2034 E State Fair Ave
 Detroit, MI 48201
 bigrobsbailbond@gmail.com
 Pro Se




                                               3
                                           SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
